COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-176-CV
 
IN RE RICHARD L. THOMAS, JR.       
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and the "State's Response to Pro Se Petition
for Writ of Mandamus" and is of the opinion that relief should be denied. 
It has come to the court's attention that the respondent has appointed counsel
to represent Relator, and it appears that the trial court is also going to rule
on Relator's motion for DNA testing.  Accordingly, relator's petition for
writ of mandamus is denied.
 
                                                                       
PER CURIAM
 
PANEL B: WALKER, DAY, and LIVINGSTON, JJ.
DELIVERED: July 10, 2003

1. See Tex. R. App. P. 47.4.